DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. Applicant argues that the inventive concept of the application is to provide a hip joint prosthesis that will aid the patient in performing some movements and restrict the patient to make other movements to increase the post-surgical time and increase life quality. This is not persuasive because such a feature is not inventive and is disclosed by several prior art references. The concept of providing an asymmetric shape for optimizing range of motion is specifically taught by at least Willi as well as other new references cited below. Further, the claims do not clearly define the feature of an asymmetric restricting portion. The claims now recite that the distal portion is “rotationally asymmetric with respect to a longitudinal extension of the elongated portion”. As discussed further below, it is unclear what the longitudinal extension is and what rotationally asymmetric means with respect to the longitudinal extension.
Applicant argues the examiner has not argued that Grundei disclose a portion that is rotationally asymmetric along the axis drawn in the previous office action. This argument is moot in view of the new grounds of rejection resulting from the claim amendments. Applicant argues the collar 21 and clamping 
Regarding Willi, applicant argues Willi discloses a femur component for being implanted into a femur not the pelvic bone of a patient and states the skilled person would never turn to Willi for teaching since Willi relates to a regular configuration not an inverted configuration. This is not persuasive because a person of ordinary skill in the art would look to hip prostheses in general not just inverted hip prostheses since this is a very small number of prostheses. Further Willi is solving the same problem as the invention, namely optimizing range of motion in a hip prosthesis comprising a ball and socket. Whether a hip prosthesis is of a regular configuration or an inverted configuration, the ball and socket of the prosthesis articulate with each other over a given range of motion. Therefore Willi is analogous and applicable prior art since Willi seeks to optimize this range of motion using the shape of a restricting portion.
Applicant argues the shaft of Willi could not be attached to the pelvic bone because the shaft is adapted to be placed in a cavity in the femur. This is not persuasive because Willi was not relied upon for this feature and instead was relied upon to teach a non-cylindrical neck for optimizing the range of motion of a ball and socket joint.
Applicant argues it would not be possible to implement the recesses 24 as described in Willi into the collar 21 of Grundei because the coupling of the members would not work. This is not persuasive because one of ordinary skill would not modify the tapered connection mechanism of Grundei and render the device inoperable. Willi does not teach recesses on the tapered connection mechanism, therefore would of ordinary skill in the art would modify the collar 21 which abuts the head of Grundei in the same manner as the neck region comprising recesses which abuts the head of Willi.
Priority
As discussed in the office action of 12/7/2016, none of the foreign priority applications or provisional applications provide support for a distal portion of the elongated portion being rotationally asymmetric with respect to a longitudinal extension of the elongated portion. As best understood, this limitation is directed to embodiments in figs. 16b, 16d, 17b, 17d, 18, and 19b of the instant application. None of these figures are found in the priority applications. Accordingly, the claims have an effective filing date of 7/12/2010.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 12, 13, 20, and 71-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distal portion of said elongated portion is rotationally asymmetric with respect to a longitudinal extension of the elongated portion”. It is unclear what is meant by “rotationally asymmetric with respect to a longitudinal extension”. What is “a longitudinal extension” of the elongated portion? Is the longitudinal extension a longitudinal axis? Is the longitudinal extension a part of the elongated portion? The term longitudinal extension is not used in the specification. What is meant by “rotationally asymmetric”? This term is not used in the specification. The claims have been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 12, 13, 20, and 71, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dimnet WO 98/10720A1 (hereafter referred to as Dimnet).
Regarding claim 1, Dimnet discloses an artificial convex caput femur, considered 4 and 10 (figs. 1 and 10), comprising a convex surface towards the center of the hip joint when implanted (fig.10), an elongated portion 4, connected to a prosthetic spherical portion 10 of the artificial convex caput femur and capable of being fixated to the pelvic bone of the patient (fig. 10), wherein the artificial convex caput femur has a center point, being the radius center of the prosthetic spherical portion, and wherein the artificial convex caput femur is capable of, when implanted, being fixated to the pelvic bone of the patient through the elongated portion 4 fixation to the pelvic bone (figs.1 and 10; this limitation is directed to the intended use of the device and the elongated portion 4 is capable of being fixated to the pelvic bone by some means), and be in movable connection with a prosthetic artificial acetabulum surface 110 capable of being fixated to the femoral bone of the patient (not positively recited and therefore not claimed) (fig.10), wherein the elongated portion comprises a restricting portion (above 310 in fig.10) formed at a distal portion of the elongated portion abutting the prosthetic spherical portion, the restricting portion restricting a motion range of the prosthetic artificial acetabulum surface 
	Regarding claim 2, see recess 310 in fig.10.
Regarding claims 3, 4, and 71, the claims are directed to the intended use and the device of Dimnet is capable of being placed as claimed.
Regarding claim 12, the extending portion is not positively claimed. The recess of Dimnet is capable of receiving an extending portion.
Regarding claim 13, the portion of the elongated portion at 310 is considered a bent portion.
Regarding claim 20, see figs. 1 and 10 which show restricting portion 4 comprising a first distance shorter than a second distance.
Claims 1, 13, and 71-77 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grundei et al. EP1421919A1 (hereafter referred to as Grundei; refer to the translation for passages referenced herein).
and portion 21 when assembled, connected to a prosthetic spherical portion 2 of the artificial convex caput femur and adapted to be fixated to the pelvic bone of the patient (figs. 1 and 2), wherein the artificial convex caput femur has a center point, being the radius center of the prosthetic spherical portion, and wherein the artificial convex caput femur is adapted to, when implanted be fixated to the pelvic bone of the patient through the elongated portion fixation to the pelvic bone (fig.1), and be in movable connection with a prosthetic artificial acetabulum surface 3 fixated to the femoral bone of the patient (not positively recited and therefore not claimed) (fig.1), wherein the elongated portion comprises a restricting portion 21 formed at a distal portion of the elongated portion abutting the prosthetic spherical portion, the restricting portion restricting a motion range of the prosthetic artificial acetabulum surface in relation to the artificial convex caput femur (restricted at the extremes of the range of motion), wherein the distal portion of the elongated portion is rotationally asymmetric with respect to a longitudinal extension (considered either 11 or 12 in fig.2), of the elongated portion due to a form of the restricting portion (the restricting portion is formed offset from the longitudinal extension), wherein the restricting portion is such that the restricting portion enables a motion range which is larger in some movements and smaller in some movements in relation to the prosthetic artificial acetabulum surface (the restricting portion enables/allows larger and smaller movements as shown in figs.1-2; the movement ultimately depends on the placement and structure of the unclaimed acetabulum surface), and a major portion of the restricting portion of the elongated portion is capable of being placed, when implanted, dorsal to a vertical acetabulum plane coinciding with the collum and caput center axis, to enable an advantageous motion range in relation to the prosthetic artificial acetabulum surface. The head 2 of the device of Grundei may be rotated about the cone 14 to be positioned such that a major portion of the restricting portion 21 is placed dorsal to a 
Regarding claim 13, see Grundei figs.1 and 2 which show portion 14 of the elongated portion is bent with respect to portions 11 and 12.
Regarding claim 71, the device of Grundei is capable of being positioned as claimed by implanting the device to achieve the claimed ranges of motion and/or by rotating the head 2 to position the restricting portion 21 to achieve the claimed ranges of motion.
Regarding claim 72, see par.24 and fig.2 of Grundei. The portion of the socket 3 extending beyond the equator of the socket is considered the extending portion.
Regarding claim 73, see fig.2 of Grundei which shows an extension line having a smaller circumference than the equator line because the end of the socket extends beyond the equator of the socket. Relief 32 provides a discontinuous extending portion and allows for a portion of the device 1 and 2 to be placed between the equator line and the extension line.
Regarding claim 74, portions of the extending portion extend along the equator line in dorsal, proximal, and distal quadrants of the equator line (portion 32 of the socket 3 is located in a ventral quadrant). The claim does not require the portions to be spaced apart. 
Regarding claim 75, see figs. 1 and 2 of Grundei for portion 32 which does not extend beyond the equator line for at least ¼ of the equator line.
Regarding claim 76, see figs. 1 and 2 of Grundei which show extending portions (portions other than 32) extending along at least 1/10 of the equator line.
Regarding claim 77, the device of Grundei is capable of being positioned as claimed at least by rotating the spherical portion 2, including the restricting portion 21, about the cone 14.
Claims 1, 13, 71, 72, and 77 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Banks et al. 2011/0054628 (hereafter referred to as Banks). 
Regarding claim 1, Banks discloses an artificial convex caput femur 100, comprising a convex surface 147 towards the center of the hip joint when implanted (fig.2), an elongated portion, considered 144, 160, and 142 when assembled as 140, connected to a prosthetic spherical portion 146 of the artificial convex caput femur and adapted to be fixated to the pelvic bone of the patient (figs. 2-5 and 11), wherein the artificial convex caput femur has a center point, being the radius center of the prosthetic spherical portion, and wherein the artificial convex caput femur is adapted to, when implanted be fixated to the pelvic bone of the patient through the elongated portion fixation to the pelvic bone (fig.11), and be in movable connection with a prosthetic artificial acetabulum surface 214 fixated to the femoral bone of the patient (not positively recited and therefore not claimed) (fig.11), wherein the elongated portion comprises a restricting portion 144 formed at a distal portion of the elongated portion abutting the prosthetic spherical portion (figs.2-3), the restricting portion restricting a motion range of the prosthetic artificial acetabulum surface in relation to the artificial convex caput femur (restricted at the extremes of the range of motion), wherein the distal portion 144 of the elongated portion is rotationally asymmetric with respect to a longitudinal extension, considered portions 160 and/or 142, of the elongated portion due to a form of the restricting portion (see how the form of 144 extends along axis B-B which is not rotationally symmetric with respect to axis A-A in fig.2; no particular “form” is claimed), wherein the restricting portion is such that the restricting portion enables a motion range which is larger in some movements and smaller in some movements in relation to the prosthetic artificial acetabulum surface (the restricting portion enables/allows larger and smaller movements; the movement ultimately depends on the structure and placement of the unclaimed acetabulum surface), and a major portion of the restricting portion of the elongated portion is capable of being placed, when implanted, dorsal to a vertical acetabulum plane coinciding with the collum and 
Regarding claim 13, see a bent portion at support 160 in fig.2.
Regarding claim 71, the device of Banks is capable of being positioned as claimed by implanting the device to achieve the claimed ranges of motion and/or by rotating 142 to position the restricting portion 144 to achieve the claimed ranges of motion.
Regarding claim 72, Banks discloses a prosthetic artificial acetabulum surface 214 comprising at least one extending portion 216 adapted to clasp the spherical portion such that the spherical portion is restrained in the prosthetic artificial acetabulum surface (see par.92 for a constrained arrangement) and the surface 214 is capable of being fixated to a femoral bone (fig.11).
Regarding claim 77, the device of Banks is capable of being positioned as claimed depending on the angles at which the components are implanted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 8, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grundei as applied to claim 1 above, and further in view of Willi et al. 2008/0228283 (hereafter referred to as Willi).
Regarding claim 2, Grundei discloses the invention substantially as claimed, but Grundei does not disclose that the elongated portion comprises at least one recess adapted to receive a portion of the prosthetic artificial acetabulum surface, when implanted.
Willi teaches a medical device for replacing a hip joint, in the same field of endeavor, wherein an elongated portion abutting a spherical portion comprises recess 24 for the purpose of providing a higher movement range of the hip joint prosthesis (pars. 4, 6, 28, and 37). Further, the portion of the elongated portion abutting the spherical portion is rotationally asymmetric along a longitudinal axis 17 as shown in figs. 3a and 3b since at least the top/left portion of the neck is asymmetric with the bottom/right portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the restricting portion 21 of Grundei to include recesses as taught by Willi in order to provide a higher movement range of the hip joint prosthesis as needed for a particular patient. 
Regarding claims 3 and 4, because Grundei discloses the head 2, including restricting portion 21, may be rotated about cone 14, the recesses of Grundei as modified by Willi may be positioned/placed as claimed.
Regarding claim 8, while Willi does not disclose specific depths of the recesses, selection of more than 2 mm deep would have been obvious to one of ordinary skill in the art at the time of the invention depending on the required amount of motion for a particular patient and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).

Regarding claim 20, see Willi figs. 3a and 3b.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breard 5,387,244 teaches a neck with a cutout at 13 (fig.5) for the purpose of improved range of motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774